301 S.W.3d 592 (2010)
Terrence ADAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70524.
Missouri Court of Appeals, Western District.
February 2, 2010.
Nancy McKerrow, for Appellant.
Mary H. Moore, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Terrence Adams appeals from the motion court's denial of his post-conviction motion filed pursuant to Rule 24.035 on the basis that the motion court's findings of fact and conclusions of law were insufficient to permit appellate review. Because Adams failed to present any evidence at his post-conviction hearing to support his allegations, we find he has abandoned his allegations and there is no need to remand the case for additional findings and conclusions on them.
Judgment affirmed. Rule 84.16(b).